JUDGMENT
TSOUCALAS, Senior Judge:
This Court having received and reviewed the United States Department of Commerce, International Trade Administration’s (“Commerce”) Final Results of Redetermination Pursuant to Court Remand, RHP Bearings Ltd. v. United States, 25 CIT 127, Slip Op. 01-18 (Feb. 23,2001) (“Remand Results”), and Commerce having complied with the Court’s remand, it is hereby
Ordered that the Remand Results filed by Commerce on May 18, 2001, are affirmed in their entirety; and it is further
Ordered that since all other issues have been decided, this case is dismissed.